 RED COATS, INC. 205Red Coats, Inc. and Local 82, Service Employees In-ternational Union, AFLŒCIO, CLC. Cases 5ŒCAŒ25110 and 5ŒCAŒ25639 April 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On June 4, 1997, Administrative Law Judge Irwin H. Socoloff issued the attached decision.  The Respondent filed exceptions and a brief in support, and the General Counsel and the Charging Party filed answering briefs.  The Respondent filed a brief in response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions, and to adopt the recommended Order as modified.1 A. Background The Respondent provides janitorial services for firms and institutions located throughout the Washington, D.C. metropolitan area, and has cleaning contracts covering approximately 175 buildings.  Between March and June 1994, the Respondent was awarded contracts to perform cleaning services at three commercial office buildings located at 1255 23d Street, NW, 2550 M Street, NW, and 555 4th Street, NW, Washington, D.C.  Prior to that time, the janitorial services at these three locations were pro-vided by three different firms, and the employees at each site had been represented by the Union as part of three larger, employerwide units. In June 1994, the Respondent extended voluntary rec-ognition to the Union as the collective-bargaining repre-sentative of the cleaning employees working in the three buildings at issue, but granted that recognition in three separate, single-location units. Thereafter, the Respon-dent and the Union engaged in collective-bargaining ne-gotiations for approximately 5 months.   In the course of negotiations, the Respondent stressed the necessity of bargaining strictly on an individual building-by-building basis.  It also repeatedly informed the Union that it was unwilling to pay the wage rates and benefits that were set forth in the areawide collective-bargaining agreement (the master agreement) between the Union and several large contractors in the area. The Respondent repeatedly sought, and received, assurances from the Union that the Union could negotiate on a sin-gle-building basis unfettered by the master agreement. During the course of negotiations, it became apparent that a gulf existed between the Respondent™s desired wage rates, which were far below those in the master agreement, and the wage rates insisted upon by the Un-ion, which far exceeded those in the master agreement.  In light of the lack of progress on this issue, the Respon-dent declared an impasse at the December 14, 1994 ne-gotiating session, and refused to engage in further nego-tiations.2  On September 6, 1995,3 the Respondent with-drew its recognition of the Union as the collective-bargaining representative in the three units, claiming that the single-location bargaining units were inappropriate for bargaining.                                                                                                                        1 We will modify the judge™s recommended Order in accordance with our recent decision in Indian Hills Care Center, 321 NLRB 144 (1996). B. The Judge™s Decision The judge found that the Respondent was not privi-leged to withdraw recognition from the Union on the basis that the single-location units were inappropriate, and violated Section 8(a)(5) and (1) by doing so.  In so finding, the judge relied on the Board™s decision in Morse Shoe I.4 In Morse Shoe I, the respondent argued that it was privileged to withdraw recognition from the union since the union had not established majority status at the time of the initial recognition and that the contrac-tual unit was inappropriate. The Board rejected this ar-gument, applying the principles set forth in North Bros. Ford, Inc.,5 and the Supreme Court™s decision in Bryan Mfg. Co.,6 that an employer may not defend against a refusal-to-bargain allegation on the basis that the original recognition of the union was unlawful, where that recog-nition occurred more than 6 months before the charges raising the issue had been filed.   Applying this principle, the judge noted that, here, the Respondent™s original recognition of the Union occurred 15 months prior to the withdrawal of recognition.  He further noted that the Respondent did not show that the units had become inappropriate due to a change in cir-cumstances within the 6-month period preceding the charge being filed.  The judge therefore concluded that the Respondent™s defense to the withdrawal of recogni- 2 The Union filed an unfair labor practice charge alleging that the Respondent engaged in an unlawful refusal to bargain.  This charge was dismissed by the Regional Director on July 19, 1995. 3 We correct the judge™s inadvertent error in referring to this date as September 6, 1996. 4 227 NLRB 391 (1976), sup. dec. 231 NLRB 13 (1977) (Morse Shoe II), enfd. 591 F.2d 542 (9th Cir. 1979). In Morse Shoe II, the Board sua sponte reconsidered its decision in Morse Shoe I, affirming its holding that the respondent™s defense to the withdrawal of recogni-tion charges was time-barred by Sec. 10(b), and also finding that, ﬁwithout regard to the applicability of Section 10(b),ﬂ the record evi-dence supported a finding that the unit at issue was an appropriate one.  231 NLRB at 13. 5 220 NLRB 1021 (1975). 6 Machinist Local Lodge 1424 (Bryan Mfg. Co.) v. NLRB, 362 U.S. 411 (1960) (complaints against a union and an employer time-barred by Sec. 10(b) where, although the union lacked majority support when voluntarily recognized by the employer, the collective-bargaining agreements at issue were entered into 10 and 12 months before charges were filed). 328 NLRB No. 28  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 206tion allegations was time barred by Section 10(b), and 
that the Respondent violated Section 8(a)(5).   
C. The Parties™ Positions 
 The Respondent maintains that the judge™s reliance on 
Morse Shoe I
 is misplaced, and that  it is not time barred 
by Section 10(b) from asserti
ng that the units are inap-
propriate.  The Respondent contends that in 
Morse Shoe 
II7 the Board retreated from its position in 
Morse Shoe I
, and established that Section 10(b) does not preclude an 

employer from withdrawing recognition on the grounds 

that the individual bargaining units were inappropriate at 
the time recognition was withdrawn.  The Respondent 
further argues that the fo
cus of the Board™s inquiry 
should be whether the unit 
was appropriate at the time 
that recognition was 
withdrawn
, and not, as in 
Morse 
Shoe I
, whether the unit was appr
opriate at the time rec-
ognition was 
granted
. In addition, the Respondent maintains that the Board 
has a nondelegable duty to make a unit determination in 
every case,8 and that the Board, by making a unit deter-
mination in 
Morse Shoe II
, recognized that the Act ex-
pressly requires the Board to determine whether the chal-
lenged bargaining units were appropriate at the time that 
recognition was withdrawn. 
 The three single-location 
units here are not appropriat
e, the Respondent asserts, 
because the employees at these three locations do not 
enjoy any separate community of interest which would 
distinguish them from a larger unit of the Respondent™s 
cleaning employees at all th
e buildings cleaned by the 
Respondent.  Accord
ingly, the Respondent argues that 
because the units were not appropriate at the time that 
recognition was withdrawn, a date within the 10(b) pe-
riod, its withdrawal of recognition was lawful. 
The General Counsel and the Charging Party assert 
that the principles of 
Morse Shoe I
 are applicable here 
and that the judge™s finding that the Respondent was pre-
cluded by 10(b) from challenging the appropriateness of 
the unit should be affirmed.  They maintain that no de-
termination as to the appropria
te unit is required, because 
a defense on this ground is time-barred.  In addition, the 

Charging Party argues, and the General Counsel concurs, 
that the principles of equitable estoppel preclude the Re-
spondent from defending its refusal to bargain on the 
grounds that the recognized
 units are inappropriate. 
Findings and Conclusions 
We adopt the judge™s finding that the Respondent vio-
lated Section 8(a)(5) of the Act by withdrawing recogni-
tion from the Union.  We find it unnecessary to pass on 
the judge™s reliance on Section 10(b), however, because 
we find that the Respondent is equitably estopped from 
                                                          
  here.  
                                                          
7 231 NLRB 13. 
8 NLRB v. Indianapolis Mack Sales & Service, Inc.
, 802 F.2d 280, 
283 (7th Cir. 1986); 
NLRB v. Chemetron Corp.
, 699 F.2d 148, 153 (3d 
Cir. 1983). 
challenging the appropriatene
ss of the units it agreed to 
when it extended voluntary recognition.
9 In Principles of Equity
, McClintock states at 80 (2d ed. 
1948): 
 The gist of equitable estoppel is that a party who has by 
his statements or conduct, asserted a claim based on the 
assumption of the truth of certain facts, whereby he has 
obtained a benefit from another party, cannot later as-
sert that those facts are not true if thereby the other 
party will be prejudiced. 
 The Board has long identified the essential elements of 
equitable estoppel as knowledge, intent, mistaken belief, 
and detrimental reliance.
10  We find that each of these 
elements is present
There is no dispute that the Respondent knew from the 
outset that there was an issue as to whether the single-
location units it requested during negotiations were ap-
propriate.  The Respondent™s attorney testified at the 
hearing that he harbored some
 doubt at the time that rec-
ognition was granted regarding the appropriateness of the 
units, but that the Respondent decided to proceed with 
bargaining with the intent to negotiate individual con-
tracts at the three locations.  This testimony establishes 
that the Respondent had the knowledge and intent re-
quired under an equitable estoppel analysis. 
In addition, the facts establish that the Union mistak-
enly believed that the Respondent would continue to rec-

ognize the Union as the collective-bargaining representa-

tive in the bargaining units it had requested in negotia-
tions.  By voluntarily recognizing the Union, and then 
insisting in negotiations that the parties bargain on a sin-
gle-location basis, the Respondent induced the Union to 
believe that the Respondent would forgo any challenge to 
the Union™s status based on a unit appropriateness argu-
ment.  The Union, acting on its belief regarding the Re-
spondent™s intentions, relied to its detriment on the Re-
spondent™s actions.  Had the 
unit appropriateness been 
promptly challenged, the Union would have been in a 
stronger position at that time either to commence a com-
panywide organizing campaign or to seek the Board™s 
processes to establish itself 
as the representative of the 
employees.
11  Thus, the elements 
of equitable estoppel 
are met here, and the Respondent may not now challenge 
 9 The Respondent argues that the Charging Party™s equitable estop-
pel argument is untimely as well as without merit.  However, the Board 
is not precluded from addressing such issues sua sponte.  
Lehigh Lum-
ber Co., 238 NLRB 675, 680 fn. 12 (1978). 
10 R.P.C. Inc.
, 311 NLRB 232, 233 (1993); 
Lehigh Portland Cement 
Co., 286 NLRB 1366, 1383 (1987). 
11 The Union™s position would have been stronger at that time be-
cause it could have begun organizing the employees prior to the 5 

months of futile bargaining with 
the Respondent. The Union™s inability 
to reach an agreement with the Respondent during that time would 
most likely have a negative impact 
on the employees™ impression of the 
Union™s effectiveness, and would have drained the Union™s resources as 
well.  RED COATS, INC. 207the appropriateness of the units
, to the Union™s detriment,  
when the unit descriptions were something upon which 
the Respondent insisted in order to gain a benefit from 
the Union. 
The principle of equitable estoppel has been previously 
applied by the Board in cases
 involving union mergers in 
which the employer belatedl
y withdrew recognition from 
a union based on the assertion that union merger was 
invalid.
12  In those cases, as here, ﬁthe key is that the 
estopped party, by its actions, has obtained a benefit.ﬂ
13  The benefit received here by the Respondent was the 

avoidance of a companywide union organizing campaign 
and the stabilization of labor relations.  The policies of 
the Act are not served by allowing the Respondent to use 
the process of voluntary recognition to gain this benefit, 
only to cast off this process when it does not achieve 
what it desires in negotiations.  Accordingly, we agree 
with the judge that the Respondent violated Section 
8(a)(5) and (1) by withdraw
ing recognition from the Un-
ion. 
In addition, assuming arguendo
 that the Board is obli-
gated to make a unit determination in each case, as ar-
gued by the Respondent, we find that, in the circum-
stances here, the challenged
 units are appropriate for 
bargaining.  In 
NLRB v. Chemetron Corp.
,14 the Third 
Circuit found that Section 9(b) of the Act expressly re-

quires the Board to make a determination as to unit ap-

propriateness ﬁin each case.ﬂ  The court found that the 
ﬁlegislative command is mandatory and constitutes a 
nondelegable duty imposed on the Board by Congress.ﬂ
15  The court further explained, however, that ﬁin a volun-
tary recognition case, section 9(b) requires only that the 
Board make a determination th
at the unit agreed upon by 
the parties is not inconsistent with the National Labor 
Relations Act and past Board policy.ﬂ
16 This conclusion is supported
 by the Board™s decision in 
Central Washington Hospital
.17 There, the Board 
adopted the judge™s decision which found that several 

voluntarily recognized units limited to licensed practical 
nurse (LPN) employees were ap
propriate for purposes of 
collective bargaining, even th
ough the Board™s policy in 
cases of initial organization was to group LPNs together 
with other hospital technical employees in a single unit.  
The judge noted that ﬁ[u]nit appropriateness is not an 
absolute concept; it depends in part upon the context in 
which the unit issue arises.ﬂ
18  The judge further relied 
on the Board™s decision in
 Otis Hospital
,19 where it held 
                                                          
                                                           
12 R.P.C. Inc.,
 supra; Lehigh Portland Cement Co
., supra; 
Jolie Belts Co., 265 NLRB 1130 (1982); 
Knapp-Sherrill Co., 263 NLRB 396 
(1982). 
13 Lehigh Portland Cement
, supra, 286 NLRB at 1383. 
14 699 F.2d 148 (1983). 
15 Id. at 153. 
16 Id. at 156. 
17 303 NLRB 404 (1991). 
18 Id. at 411. 
19 219 NLRB 164, 165 (1975). 
that it would give effect to all stipulations designating 
unit compositions that do not contravene the provisions 
or purposes of the Act or well-settled Board policies.  In 
so holding, the Board emphasized that it was consonant 
with the design of the Act to give the parties the broadest 
permissible latitude to mutually define the context in 
which collective bargaining should take place.  The 

judge in 
Central Washington Hospital
 determined that 
the same policies and objectives applied by the Board in 
Otis Hospital
 are applicable to bargaining relationships 
based on voluntary recognition. 
The judge further found that this holding was not at 
variance with 
Chemetron,
 because all that was required 
by that case was that the Board make a determination 
that ﬁthe unit agreed upon by the parties is not inconsis-
tent with the National Labor Relations Act and past 
Board policy.ﬂ  
The judge in Central Washington
 made a 
specific 9(b) finding that the LPN units were appropriate 
on the basis of 
Otis Hospital
, noting that the 
Chemetron court specifically cited 
Otis Hospital 
as the type of de-
termination it expects.   
In the present case, we find 
that the units at issue are 
not prohibited by the statute, and thus are not inconsis-

tent with the Act.  Further, we find that the challenged 

units are not inconsistent with Board policy. Even if 
these units would not have been units that the Board 
would have found appropriate if called upon to do so in 
the first instance, this is not the only consideration to be 
weighed in a voluntary recognition case. Thus, the volun-
tary agreement of the parties to bargain in these units 
must also be given substantial consideration, as well as 
the long established Board policy of promoting stability 
in labor relations.
20  To permit the Respondent to change 
its mind and withdraw recognition because it did not like 
the way bargaining was proceeding would undermine the 

Board™s commitment to voluntary recognition agree-
ments, and would encourage  the parties to manipulate 
the process to their unfair 
advantage.  Such a result 
would not effectuate the purposes of the Act and the 
Board™s strong interest in the stabilization of labor rela-
tions.  Accordingly, we determine that in the present cir-
cumstances, where a unit has been agreed to by the par-
ties, and is not prohibited by the statute, such a unit is 
appropriate under the Act, regardless of whether the 
Board would have certified such a unit ab initio. 
 20 As noted above, the Board gives effect to unit stipulations, even 
when those units may not be units that the Board itself would have 
found appropriate if presented with the issue ab initio, so long as those 
units are not prohibited by the statute.  This policy encourages the 

parties to work together to reach agreement on unit issues, to mutually 
define the context in which collect
ive bargaining will take place, and 
promotes harmony and stability of la
bor relations.  Preventing an em-
ployer from an untimely challenge to unit appropriateness in a case 

involving voluntary recognition promot
es these same policies of the 
Act.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Red Coats, Inc., Bethesda, 
Maryland, its officers, agen
ts, successors, and assigns, 
shall take the action set forth in the Order as modified. 
Substitute the following for paragraphs 2(b) and (c): 
ﬁ(b) Within 14 days after service by the Region, post at 
the buildings located at 1
255 23d Street NW; 2550 M 
Street, NW; and 555 4th Street, NW, in Washington 
D.C., copies of the attached
 notice marked ﬁAppendix.™™
6 Copies of the notice, on forms provided by the Regional 

Director for Region  5, after being signed by the Respon-
dent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facilities involved
 in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 

a copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since February 9, 1995. 
ﬁ(c) Within 21 days after 
service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.ﬂ 
 Eileen Conway, Esq., 
for the General Counsel. 
Fred S. Sommer, Esq., of Rockville, Maryland, for the Respon-
dent. Eunice H. Washington, Esq
., of Washington, D.C., for the 
Charging Party. 
DECISION STATEMENT OF THE 
CASE IRWIN 
H. S
OCOLOFF
, Administrative Law Judge.  Upon 
charges filed on February 9 a
nd September 15, 1995, by Local 
82, Service Employees Internat
ional Union, AFLŒCIO, CLC 
(the Union) against Red Coats, 
Inc. (the Respondent), the Gen-
eral Counsel of the National 
Labor Relations Board (the 
Board), by the Regional Director for Region 5, issued a con-
solidated complaint dated April 22, 1996, alleging violations by 
Respondent of Section 8(a)(5) and (1) and Section 2(6) and (7) 
of the National Labor Relations Act (the Act).  Respondent, by 
its answer, denied the commission of any unfair labor practices. 
Pursuant to notice, trial was held before me, in Washington, 
DC, on February 12, 1997, at which the General Counsel, the 
Charging Party, and the Respondent were represented by coun-
sel and were afforded full opportunity to be heard, to examine 
and cross-examine witnesses, and to introduce evidence.  
Thereafter, the parties filed brie
fs which have been duly con-
sidered. Upon the entire record in these cases, and from my observa-
tions of the witnesses, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, a corporation, with an office and facility located 
in Bethesda, Maryland, is engaged in the business of providing 
janitorial services for firms and institutions located throughout 
the Washington, D.C. metropolitan area.  During the 12-month 
period preceding issuance of the complaint, Respondent, in the 
course and conduct of its bus
iness operations, provided such 
services, valued in excess of $50,
000, to entities located in the District of Columbia.  I find that Respondent is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
II.  LABOR ORGANIZATION The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III.  THE UNFAIR LABOR PRACTICES A.  Background 
During the March to June 1994 period, Respondent was 
awarded contracts to perform the cleaning services at multiten-

ant commercial office buildings located at 1255 23rd Street, 
NW, 2550 M Street, NW, and 555 
4th Street, NW, Washington, DC.  Before that time, janitorial services at those buildings 
were performed by, respectively,
 Pritchard Industries, Inc., 
American Building Maintenance, Inc., and International Ser-
vice Systems, Inc., and the janitors working at those sites were 
represented by the Union in separate multibuilding units.  In 
June 1994, Red Coats extended voluntary recognition to the 
Union as collective-bargaining representative of the cleaning 
employees working in the three subject buildings, in three dis-
tinct units.  Thereafter, and for a period of some 5 months, the 
parties engaged in separate rounds of collective-bargaining 
negotiations covering each of the single-location units.  How-
ever, in December, Respondent declared impasse and it refused 
to engage in further negotiati
ons.  On September 6, 1996, Red 
Coats withdrew its recognition of 
the Union as representative of 
its employees in the three units. 
In the instant cases, the Gene
ral Counsel contends that Re-
spondent ceased to recognize th
e Union™s representative status 
without legal justification and, accordingly, acted in violation 

of Section 8(a)(5) of the Act. 
 Respondent asserts that it was privileged to withdraw recogniti
on because, in its view, the 
single location units were not appr
opriate for bargaining.  Also 
at issue is whether, during th
e course of negotiations, Respon-
dent violated Section 8(a)(5) of the Act by refusing to furnish to 
the Union requested information necessary and relevant to the 

performance of its statutory duties. 
B.  Facts
1 After hiring a majority of its predecessors™ employees, and 
extending recognition to Local 82, Respondent, in the course of 
negotiations, stressed th
e necessity of bargaining, strictly, on an 
individual building basis.  Furthe
r, it informed the Union, re-peatedly, that Red Coats was unwilling to pay the wage rates 
                                                          
 1 The fact-findings contained herein are based  upon a composite of 
the documentary  and testimonial evidence introduced at trial.  The 
record is generally free of si
gnificant testimonial conflict. 
 RED COATS, INC. 209and benefits as set forth in the areawide collective-bargaining 
agreement between the Union and several large contractors (the 
ﬁMaster Agreementﬂ).  As that contract contains a recognition 
provision extending coverage to employees at all buildings 
cleaned by a signatory employer, and as it also contains a most 
favored nations clause requiring the Union to grant to signatory 
employers any more favorable terms agreed to with another 
employer, Respondent asked for, 
and received, assurances from 
the Union that it, the Union, could negotiate on a single build-

ing basis, unfettered by the requirements of the Master Agree-
ment.  Nonetheless, bargaining fa
iled to bridge  the consider-
able differences between the parties regarding the critical  sub-

ject of wages.  Red Coats proposed, and insisted upon, wage rates below the levels contained in the Master, while the Union 
demanded rates substantially exceeding those set forth in that 
agreement.  In light of the lack of progress on this issue, Re-
spondent, at negotiating sessions
 conducted on December 14, 
1994, declared impasse, and refused to continue to meet and to 
bargain.  Thereafter, the Union filed unfair labor practice 
charges with the Board and, by letter dated July 19, 1995, were 
advised by the Regional Director that he was refusing to issue a 
complaint in the matter. 
On August 1, in an effort to break the impasse, the Union, by 
letter, modified its 
wage proposals.  However, the new rates it 
sought were, still, much higher
 than those contained in the 
Master.  In response, in its le
tter dated September 6, 1995, Re-
spondent advised the Union that it would no longer recognize it as representative of the Red Coats employees at the three indi-
vidual buildings because, Respondent stated, the ﬁindividual 
buildings do not constitute appropriate bargaining units.ﬂ  
Rather, Red Coats asserted, an appropriate unit must include 
the employees working at all Washington, DC metropolitan 
area, buildings, at which Respondent provides cleaning ser-
vices, some 175 in number.  At trial, Respondent™s attorney, 

Dan Palumbo, who represented it
 at negotiations, testified: 
 Red Coats™ initial recognitio
n of the Union was based 
on our desire and willingness to bargain on a building ba-
sis.  As a result of six mont
hs of negotiations, it was evi-
dent to me that the Union had no intention of bargaining 
on a building by building basis.  There were doubts that 
we had about the appropriateness of the unit.  We put 
those aside because we were hoping that the Union would 
go ahead and negotiate on a building by building basis.  
However, as I said, after six months, we viewed the ex-
periment as a failure and wi
thdrew recognition, which we 
viewed as our legal right to do at any time, but we exer-
cised it after the six months of negotiations. 
 In this connection, Respondent has offered considerable evi-
dence concerning the number and geographic location of the 

DC area, buildings it services, th
e similarity of skills, duties, 
and working conditions of the janitors employed at those build-
ings, its centralized management 
and the lack of on-site super-
vision and the fact of temporary employee interchange, in an 
effort to show the inappropriateness of individual building bar-
gaining units.  However, no ev
idence was offered to show changed circumstances from the 
time of recognition in June 
1994, until recognition was withdrawn in September 1995. 
During the period of negotiations, the Union made numerous 
information requests for broad cat
egories of data.  In response, Red Coats turned over to the Union thousands of pages of 
documents.  At a bargaining session held on September 20, 
1994, the Union verbally requested the following information: 
(1) the square footage at each building; (2) the number of work 
hours at each building; (3) the square footage assigned to each 
employee, and (4) the square footage actually cleaned by each 
employee.  The Union sought this
 information in order to ana-lyze issues such as workload, st
affing, and wage proposals.  At 
a November 1, meeting, the Un
ion requested a list of employ-
ees who, previously, had requested funeral leave, and the dis-
position of those requests.  The Union wanted this information 
to assist it in the preparation of a funeral leave proposal. 
It is undisputed that, following the funeral leave information 
request, Red Coats advised the Un
ion that there were not any 
documents in existence containing the information sought.  
Likewise, Red Coats does not keep records showing the square 
footage assigned to each employee and the square footage actu-
ally cleaned by each worker.  While Respondent did not, di-
rectly, provide the Union with information showing the square 
footage at each building, and th
e number of work hours at each 
site, Red Coats did furnish data from which the requested in-

formation easily could be ascertained.  Thus, by multiplying the 
production rate (the number of s
quare feet an employee cleans 
per hour) by the number of employees by the shift hours, data 

supplied by Red Coats, the Uni
on could, generally, determine 
the square footage at each building.  By multiplying the number 
of employees by the shift hours, the number of work hours at 
each building was ascertainable. 
C.  Conclusions 
After hiring a majority of its predecessors™ employees at the 
three subject buildings, and con
tinuing, at those locations, to 
conduct the same business as 
the predecessors, Respondent 
extended recognition to the Union in single-site units.  Some 15 

months later, after bargaining 
had not produced agreement, Red 
Coats withdrew recognition because, it asserted, the single-site 
units were inappropriate.  Sinc
e, under established Board law, 
Respondent, acting when it did, wa
s not privileged to terminate 
the bargaining relationships on th
is ground, it thereby violated 
Section 8(a)(5) of the Act. 
In Morse Shoe, Inc.,
2 the Board held, in light of the Supreme 
Court™s decision in 
Bryan Mfg. Co.,
3 that an employer may not 
defend against a refusal-to-b
argain allegation on the ground 
that the original recognition, occurring more than 6 months 
before charges were filed in the proceeding raising the issue, 
was unlawful.  The Board stated:  
 . . . Any such defense is barred by Section 10(b) of the Act, 
which, as the Court explained in 
Bryan
, was specifically in-
tended by Congress to stabilize bargaining relationships. 
 With regard to the contentions raised in that case, the Board 

concluded: 
 . . . The record herein shows that Respondent signed the as-

sent agreement almost 10 months before it withdrew recogni-
tion from the Union and over a year prior to the time the Un-
ion filed the instant charge.  Hence, it cannot now attack the 
Union™s majority status among its employees or the appropri-
ateness of the unit. 
                                                           
 2 227 NLRB 391 (1976), sup. dec., 231 NLRB 13 (1977), enfd. 591 
F.2d 542 (9th Cir. 1979).  
3 Machinists Local Lodge 1424
 (Bryan Mfg
. Co.) v. NLRB,
 362 U.S. 
411 (1960). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 210As the case law interpreting Se
ction 10(b) of the Act thus 
precludes Respondent from defending against the instant re-
fusal-to-bargain allegation on the ground that the single-site 
units were inappropriate, and as
 Respondent has not shown that 
the units, postrecognition, became inappropriate due to changed 
circumstances,
4 its withdrawal of recognition of the Union as the exclusive representative of certain of its employees has not 
been justified, and was unlawful. 
With regard to the information requests, it is well settled that 
an employer has a duty to suppl
y requested information to the 
statutory representative of its employees if the data sought is 
relevant and reasonably necessary
 to the bargaining representa-
tive™s performance of its duties.  Here, the record evidence 
shows that the Union™s information requests were honored, 
except where the data sought was not
 in existence, 
albeit, in one 
or two instances, the information furnished was in slightly dif-
ferent, but no less useful, form th
an originally sought.  I, thus, 
conclude that the General Counsel has not shown violations of 
Section 8(a)(5) of the Act in these regards. 
IV.  THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON 
COMMERCE The activities of Respondent set forth in section III, above, 
occurring in connection with its 
operations described in Section 
I, above, have a close, intimate
 and substantial relationship to 
trade, traffic, and commerce am
ong the several States and tend 
to lead to labor disputes 
burdening and obstructing commerce and the free flow of commerce. 
V.  THE REMEDY Having found that Respondent has engaged in certain unfair 
labor practice conduct in violation of Section 8(a)(5) and (1) of 
the Act, I shall recommend that it 
be ordered to cease and desist therefrom and to take certain 
affirmative action designed to 
effectuate the policies of the Act. 
CONCLUSIONS OF 
LAW 1.  Red Coats, Inc. is an employer engaged in commerce, and 
in operations affecting commerce, within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
2.  Local 82, Service Employ
ees International Union, AFLŒ
CIO, CLC is a labor organization within the meaning of Section 
2(5) of the Act. 
3.  All full-time and regular pa
rt-time hourly paid janitorial 
and maintenance employees, incl
uding lead janitors, but ex-cluding clericals, guards, and supe
rvisors as defined in the Act, 
employed by Respondent at 1255 23d Street, NW, 2550 M 
Street, NW, and 555 4th Street, NW, Washington, DC, consti-
tute, respectively, single locatio
n units appropriate for the pur-
poses of collective bargaining w
ithin the meaning of Section 
9(b) of the Act. 
4.  At all times material, the Union has been, and is now, the 
exclusive representative of all employees in the aforesaid bar-
gaining units for the purposes of
 collective bargaining within 
the meaning of Section 9(a) of the Act. 
5.  By its September 6, 1995 withdrawal of recognition of the 
Union as exclusive collective-bargaining representative of the 

employees in the appropriate units, Respondent has engaged in 
unfair labor practice conduct with
in the meaning of Section 
8(a)(5) of the Act. 
                                                          
                                                           
4 See, e.g., 
Abbott-Northwestern Hospital
, 274 NLRB 1063 (1985). 
6.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
7.  Respondent has not otherwise 
violated the Act, as alleged 
in the complaint. 
Upon the foregoing findings of fact, and conclusions of law, I issue the following recommended
5 ORDER The Respondent, Red Coats, Inc., Bethesda, Maryland, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Withdrawing recognition from the Union, and refusing 
to bargain with it in good faith concerning rates of pay, wages, 
hours, and other terms and conditions of employment, as the 

exclusive bargaining representative of the employees in the 
appropriate units. 
(b)  In any like or related ma
nner, interfering with, restrain-
ing or coercing employees in the exercise of the rights guaran-
teed them in Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Upon request, recognize the Union and bargain with it in 
good faith as the exclusive repres
entative of all employees in 
the aforesaid appropriate units with respect to rates of pay, 
wages, hours, and other terms and conditi
ons of employment 
and, if understandings are re
ached, embody the understandings 
in signed agreements. 
(b)  Post at its Bethesda, Maryland, facility, copies of the at-
tached notice marked ﬁAppendix.ﬂ
6  Copies of said notice, on 
forms provided by the Regional Director for Region 5, after 
being signed by Respondent™s repr
esentative, shall be posted by 
it immediately upon receipt thereof, and be maintained by it for 
60 consecutive days thereafter, in
 conspicuous places, including 
all places where notices to employees are customarily posted.  

Reasonable steps shall be taken 
by Respondent to insure that 
said notices are not altered, defaced or covered by any other 

material. 
(e)  Notify the Regional Director
 for Region 5, in writing, 
within 20 days from the date of this Order, what steps Respon-
dent has taken to comply herewith. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 

by this notice.
   5 In the event no exceptions are filed as provided by Sect. 102.46 of 
the Rules and Regulations of the Na
tional Labor Relations Board, the 
findings, conclusions, and recommende
d Order shall, as provided in 
Sec. 102.48 of the Rules and Regulations, be adopted by the Board and 
become its findings, conclusions and Order, and all objections thereto 
shall be deemed waived for all purposes. 
6 In the event that the Board™s Order is enforced by a Judgment of 
the United States court of appeals,
 the words in the notice reading 
ﬁPosted by Order of the National 
Labor Relations Boardﬂ shall be 
changed to read ﬁPosted Pursuant to a Judgment of the United States 
Court of Appeals Enforcing an Order of the National Labor Relations 
Board.ﬂ  RED COATS, INC. 211 WE WILL NOT
 withdraw recognition of Local 82, Service 
EmployeesInternational Union, AF
LŒCIO, CLC, or refuse to 
bargain collectively with it in 
good faith as the exclusive bar-
gaining representative of our employees, in the following ap-
propriate single location bargaining units: 
 All full-time and regular part-time hourly paid janitorial and 
maintenance employees, including lead janitors, but excluding 
clericals, guards and supervisors as defined in the Act, em-
ployed, respectively, at 1255 23d Street, NW, 2550 M Street, 
NW and 555 4th Street, NW, Washington, DC. 
 WE WILL NOT
 in any like or related manner, interfere with, 
restrain or coerce employees in the exercise of their rights un-
der the Act. 
WE WILL
, upon request, recognize and bargain with the Un-
ion as the exclusive representative of all employees in the ap-
propriate units, described above, 
with respect to rates of pay, 
wages, hours and other terms a
nd conditions of employment 
and, if understandings are re
ached, embody the understandings 
in signed agreements. 
 RED COATS
, INC.  